             Case 2:20-cv-01174-RAJ Document 18 Filed 08/04/20 Page 1 of 2



 1                                                                          Honorable Richard A. Jones

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON

 9
     JESSICA BENTON, SHELTY BRYANT,
10   ANNE MARIE CAVANAUGH, ALYSSA
     GARRISON, and CLARE THOMAS,                        No.     2:20-CV-01174 RAJ
11
                                  Plaintiffs,
12                                                      DECLARATION OF GHAZAL SHARIFI
                  v.
13
     CITY OF SEATTLE,
14
                                  Defendant.
15

16        I, Ghazal Sharifi, being over the age of 18 and competent to testify, declare the following:

17     (1) I am one of the counsel of record for the City of Seattle.

18     (2) The morning of August 3, 2020, I received a phone call from Plaintiffs’ counsel notifying me

19        that the Plaintiffs intended to file a Complaint against the City of Seattle. Plaintiffs’ counsel

20        also advised that Plaintiffs’ intended to file a TRO against the City of Seattle.

21     (3) Counsel identified that the Complaint and TRO were related to the City’s crowd management

22        tactics and the use of less lethal devices. Counsel identified that Plaintiffs’ are requesting

23        relief in the form of a prohibition of use of less lethal devices by Seattle Police.


     DECLARATION OF GHAZAL SHARIFI - 1 (2:20-cv-01174 RAJ)                               Peter S. Holmes
                                                                                         Seattle City Attorney
                                                                                         701 5th Avenue, Suite 2050
                                                                                         Seattle, WA 98104-7095
                                                                                         (206) 684-8200
             Case 2:20-cv-01174-RAJ Document 18 Filed 08/04/20 Page 2 of 2



 1     (4) I asked Plaintiffs’ counsel if she was aware of the existing litigation in Black Lives Matter v.

 2        City of Seattle, Case No. 2:20-cv-00887-RAJ (W.D. Wash. June 17, 2020) and United States

 3        v. City of Seattle, 12-cv-1282-JLR governing overlapping issues. Plaintiffs’ counsel

 4        acknowledged that she was aware of those cases. I asked Plaintiffs’ counsel if Plaintiffs were

 5        requesting that Judge Robarts’ or this Court’s Orders be modified or stricken. Specifically,

 6        Plaintiffs’ counsel noted that she understood that the implementation of Seattle City Council

 7        legislation Ordinance No. 119805 was temporarily enjoined by Judge Robart. Counsel further

 8        noted that Plaintiffs’ position was that this Court’s preliminary injunction in Black Lives

 9        Matter does not go far enough to protect the rights of demonstrators. Plaintiffs’ counsel,

10        therefore, represented that Plaintiffs are seeking a court order to outright prohibit the use of

11        the devices.

12     (5) Plaintiffs’ counsel asked if the City would stipulate to such a TRO. I indicated that the City

13        could not agree.

14     (6) I asked for a copy of what Plaintiffs intended to file. Counsel indicated that she intended to

15        provide a copy upon filing, which she promptly did.

16
          DATED this 4th day of August, 2020.
17

18
                                      By: /s/ Ghazal Sharifi
19
                                          Ghazal Sharifi, WSBA# 47750
                                          Assistant City Attorney
20

21

22

23


     DECLARATION OF GHAZAL SHARIFI - 2 (2:20-cv-01174 RAJ)                              Peter S. Holmes
                                                                                        Seattle City Attorney
                                                                                        701 5th Avenue, Suite 2050
                                                                                        Seattle, WA 98104-7095
                                                                                        (206) 684-8200
